Citation Nr: 0811032	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability, post arthroscopic 
surgery, anterior cruciate ligament and medial meniscus 
repair.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran is a member of the United States Army Reserve, 
who was on active duty for the periods of May 2002 to 
February 2003, August 2003 to December 2003, and January 2004 
to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Appeals (VA), which granted service connection 
with a 10 percent rating for a left knee disability, and 
denied service connection for a left ankle disability.  A 
Notice of Disagreement (NOD) was received in September 2005, 
and a Statement of the Case (SOC) was issued in February 
2006.  The veteran perfected his appeal with the timely 
filing of a VA Form 9, Appeal to Board of Veterans' Appeals, 
in April 2006.  A Supplemental SOC (SSOC) was issued in 
August 2007.


FINDINGS OF FACT

1.  There is no current disability involving the left ankle.

2.  The left knee disability is manifested by slight 
limitation of motion in flexion and pain on use with 
increased pain on repetitive use; there is no evidence of 
arthritis, ankylosis, instability, limitation of extension, 
impairment of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left ankle fracture 
is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability, post arthroscopic surgery, 
anterior cruciate ligament and medial meniscus repair are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5259 and 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With respect to the claim for assignment of a higher initial 
evaluation for a left knee disability, however, courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
discussion of VA's duty to notify is required regarding the 
left knee.

As to the claim of service connection for a left ankle 
disability, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Board notes in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided in December 2004 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished in this case, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  No VA treatment records have 
been identified.  The RO has obtained service treatment 
records for the veteran's initial period of active duty, and 
he has supplied copies of service medical records for 
subsequent periods of active and inactive duty as an Army 
Reservist.  The veteran additionally submitted copies of 
private treatment records from UMMC from January to April 
2005 and from GBMC from April 2006.  The appellant was 
afforded VA medical examinations in January and October 2005.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  He has referred to 
prospective treatment, but has not submitted evidence that 
such actually occurred.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection for Residuals of a Left Ankle Fracture

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the 
applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Service medical records very clearly establish that the 
veteran sustained a displaced distal stress fracture of the 
left fibula at the ankle in June 2002 while on active duty 
during basic combat training.  Initially, he was treated with 
RICE (rest, ice, compression, elevation) protocols, but in 
early July 2002, a weight bearing cast was applied, after 
which the veteran received physical therapy treatment.  He 
complained of swelling and ankle pain.  By October 2002, 
doctors reported there was full active range of motion 
without swelling or tenderness.  The veteran reported no 
problems.  He was released to full duty.  Subsequent service 
records show no treatment for or complaint of ankle problems.  
He has had two periods of active duty following his injury 
without indication of impairment.

During a January 2005 VA joints examination, the veteran 
reported that he was not receiving active care for his left 
ankle, and had not missed work in the prior 12 months because 
of joint problems.  He complained of discomfort with 
prolonged standing, walking, running, and climbing stairs.  
The veteran was observed to walk briskly with normal gait and 
posture.  He heel and toe walked without difficulty.  
Dorsiflexion of the left ankle was to 20 degrees and plantar 
flexion was to 40 degrees.  There was no instability of the 
joint.  X-ray of the ankle showed no definite acute fracture, 
and the mortise appeared intact.  The examiner diagnosed a 
healed fracture of the left ankle.  The examiner stated that 
there was "no evidence of musculoskeletal limitation either 
due to pain, loss of motion, incoordination, weakness, flare 
up or lack of endurance after repetitive motion" related to 
the left ankle.  

Private treatment records from UMMC and GBMC show no 
complaints of or treatment for any left ankle disability.  
Care was focused on a severe headache in January 2005, and on 
the left knee in April 2005 and April 2006.

During an October 2005 VA joints examination, the examiner 
focused on the left knee disability; he did not consider or 
discuss the left ankle.  The veteran was also not asked about 
the ankle.

It is undisputed that the veteran sustained a fracture of the 
left fibula at the ankle while on active duty, thereby 
satisfying the first test of service connection.  There is a 
complete absence of evidence, however, of any residual 
disability.  Military doctors treated the fracture and deemed 
the veteran completely healed, releasing him to active duty 
without restriction and noting no complaints by the veteran.  
Following service, there is no medical evidence of any 
functional impairment of any kind, or of any physical changes 
to the left ankle joint.  The veteran has presented no 
evidence of ongoing left ankle treatment, and in fact 
specifically denied such during a VA examination.  X-rays are 
normal, and objective testing shows no functional 
limitations.  The January 2005 VA examiner even appears to 
discount the veteran's subjective complaints of problems with 
prolonged activity in face of the lack of any corroborating 
findings of disability.  Because there is no current 
disability shown, service connection cannot be granted at 
this time.  Brammer, supra.

Should the veteran experience functional impairment in the 
future, he is encouraged to reopen his claim at the RO.

Evaluation of Left Knee Disability, Post Arthroscopic 
Surgery, Anterior Cruciate Ligament And Medial Meniscus

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Service medical records reveal that the veteran first 
complained of left knee pain and swelling in October 2002, 
while on active duty.  In September 2003, following continued 
complaints of pain and swelling when running, an MRI 
confirmed a torn lateral meniscus and a tear of the anterior 
cruciate ligament (ACL).  Surgery was performed in February 
2004, and the veteran again underwent physical therapy to 
assist in healing.  The veteran continued to complain of left 
knee pain.

During a January 2005 VA joints examination, the veteran 
reported that he was not receiving active care for his left 
knee, and had not missed work in the prior 12 months because 
of joint problems.  He complained of discomfort with 
prolonged standing, walking, running, and climbing stairs.  
The veteran was observed to walk briskly with normal gait and 
posture.  He heel and toe walked, and was able to dress and 
undress, squat, and get on the examination table without 
difficulty.  Range of motion of the left knee was from 0 
degrees extension to 135 degrees flexion, without pain.  
There was no medial or lateral instability, and drawer signs 
were negative, as were McMurray's and Lachman's tests.  The 
effusion or joint line tenderness was adduced.  There was 
crepitation with movement of the left knee.  X-ray showed an 
anterior cruciate ligament repair with a single pin.  
Discomfort in the left knee with prolonged standing, walking, 
running, and climbing stairs caused limitation of activity, 
but the examiner found no limitation of function due to pain, 
loss of motion, incoordination, weakness, flare-up or lack of 
endurance after repetitive motion.

In April 2005, the veteran sought treatment at UMMC for 
complaints of left knee pain.  He reported a regular aching 
pain with movement of the knee.  He rated the pain a 6 out of 
10, and related symptoms to his activity level.  
Specifically, he was involved in "boot camp," or Reserve 
drills, the weekend before.  A knee sprain was diagnosed and 
ibuprofen was recommended.

A second VA joints examination was performed in October 2005.  
The veteran reported that he had pain in the knee since his 
2004 surgery.  Currently the pain was intermittent, occurring 
two to three times a week after repetitive activities, such 
as prolonged walking, standing or sitting.  The veteran 
stated that when the pain occurs, he must lie down and take 
all weight off the knee.  Symptoms persist through the 
remainder of the day and often to the next day.  He denied 
any instability or locking of the joint.  There is clicking 
and grinding in the joint.  He takes no pain medication and 
occasionally uses a brace.  The veteran has not missed work 
in the past 6 months because of joint problems.  He can walk 
a mile before stopping due to pain.  There is joint 
tenderness over the medical and inferior portions of the 
knee.  There is no effusion, muscle atrophy, or muscle 
weakness.  No laxity or instability is detected in the joint.  
Range of motion is from 0 degrees extension to 120 degrees 
flexion, limited by pain.  Pain is the main factor in 
limiting activity, and is brought on by repetitive 
activities.  Gait is normal.  X-ray showed no interval change 
since January 2005; the pin inserted for ACL repair was still 
present.

In April 2006, the veteran was treated at the GBMC emergency 
room for knee pain.  A knee sprain was diagnosed.  The 
veteran was instructed to use RICE protocols. He was also 
prescribed percocet for pain as needed.  Follow  up care was 
recommended, but is not shown to have occurred.

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes 
that may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  These 
include the following:  Diagnostic Code 5256 (for rating 
ankylosis): Diagnostic Code 5257 (for rating other 
impairment, including recurrent subluxation or lateral 
instability); Diagnostic Code 5258 (for rating dislocated 
semilunar cartilage); Diagnostic Code 5259 (for rating 
symptomatic removal of semilunar cartilage); Diagnostic 
Code 5260 (for rating limitation of flexion); Diagnostic 
Code 5261 (for rating limitation of extension); Diagnostic 
Code 5262 (for rating impairment of the tibia and fibula); 
and Diagnostic Code 5263 (for rating genu recurvatum).  
Diagnostic Codes 5003 and 5010, for evaluation of 
degenerative and traumatic arthritic changes, may also be 
applicable to the knee.  38 C.F.R. § 4.71a.

Here, however, there is no showing of ankylosis, instability 
of the joint, limitation of extension, impairment of the 
tibia or fibula, or genu recurvatum; x-rays have been 
negative for any arthritic changes of the joint.  The Codes 
relevant to these disabilities are therefore not discussed in 
detail here.  Similarly, the veteran has undergone repair of 
the soft tissues of his knee, and there is no showing of a 
recurrence of injury to the cartilage, and hence Code 5258 is 
not for application in this case.  

The RO has evaluated the left knee disability as 10 percent 
disabling under Code 5259.  This is the maximum assignable 
schedular evaluation when the removal of semilunar cartilage 
of the knee, or the menisci, is symptomatic.  In this 
instance, no higher schedular evaluation is available unless 
the disability is rated under a different Diagnostic Code, 
specifically Code 5260 for limitation of flexion, as 
impairment of flexion, related to pain, is the sole 
functional limitation noted in the medical evidence.

Here, however, the measured limitation, to 120 degrees at the 
maximum point, does not meet the schedular criteria for a 
compensable evaluation under Code 5260.  Upon consideration 
of the DeLuca factors, as discussed above, a 10 percent 
evaluation is assignable to reflect the actual functional 
impairment of the knee due to pain.  This offers no advantage 
to the veteran.  Although the veteran alleges that his degree 
of pain is severe enough as to cause the equivalent of a 
higher level of impairment of flexion, the competent medical 
evidence and subjective descriptions do not support such a 
finding.  Objectively, there is no greater than slight 
impairment of motion of the knee, and the observable movement 
of the joint during examinations does not indicate that 
normal and average use causes radical increase in that 
impairment.  The veteran stated that prolonged activity 
causes increased impairment, and refers to an ability to walk 
a mile before pain caused him to stop.  The veteran reports 
no unusual impact on his work or home activities.  In the 
absence of objective corroboration of the veterans described 
extreme impairment on flare ups, the Board finds the 
subjective allegations of additional impairment not fully 
credible, and relies more heavily on the objective testing.

The Board notes that the veteran does not seek ongoing 
treatment, and has presented evidence of care only after 
acute exacerbations and apparent intercurrent sprain injuries 
of the knee.  These infrequent episodes of heightened pain 
cannot support the assignment of a higher evaluation under 
Code 5260.  The claim must be denied.

The Board has considered assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  The disability 
picture presented, however, is not so unusual as to render 
application of the rating schedule impractical, and factors 
such as frequent hospitalization or excessive interference 
with work are not present.




ORDER

Service connection for residuals of a left ankle fracture is 
denied.

An initial evaluation in excess of 10 percent for a left knee 
disability, post arthroscopic surgery, anterior cruciate 
ligament and medial meniscus repair is denied.
 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


